DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 5/7/2021.  As directed by the amendment, claims 1, 3, 4, 7, 10, 11, 14, 15, 17 and 19 have been amended, claims 2 and 20 have been cancelled, and claims 21-23 have been added. As such, claims 1, 3-19 and 21-23 are pending in the instant application.
Applicant has amended claims 1, 10 and 11 to address minor informalities; the objections to the claims are withdrawn.
Applicant has amended claims 4, 7, 10, 14, 15, 17 and 19 to make it clear that method steps are not being recited in the apparatus claims, and to provide antecedent basis; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ken Wood on 6/2/2021.

The application has been amended as follows: 
1. Claim 22, line 1, deleted “claim 15” and inserted ---Claim 15,---
2. Claim 22, line 4, deleted “a respirator mask” and inserted ---the respirator mask---
3. Cancelled claim 23

Allowable Subject Matter
Claims 1, 3-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of Stumpf (WO 95/32023) is not configured to such that rotation engages the protrusion with the latch to actuate the latch (the protrusion of Stumpf is actuated by linear pushing) and the prior art of Jackson (US 5,501,213) does not have a protrusion that extends a distance from the facepiece exterior surface (the protrusion of Jackson extends from an interior surface, see Jackson Fig. 6), and there is no suggestion or motivation to combine the two so as to arrive at the instantly claimed arrangement. Regarding claim 15, Jackson ‘213 does not have a lever with a first end pivotably coupled to the regulator body, nor does the gas saving mechanism move the diaphragm, and Patterson (US2004/0261794 A1) has a pivotably coupled lever 17 (see Patterson Figs. 7, 8C, 12 and 13) [and see similarly Jackson US 2004/0244797 A1 Fig. 6], but no separate latch, and no protrusion engagement element protruding from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785